Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
To address antecedent basis, the application has been amended as follows: 
Claim 1. (Currently Amended) A light-emitting module, comprising:
a first encapsulated light-emitting diode (LED) unit comprising a first optoelectronic unit and, a first electrode pad and a second electrode pad which are formed directly below the first optoelectronic unit; a non- transparent fence surrounding the first optoelectronic unit
a second encapsulated LED unit having a second optoelectronic unit, and a third electrode pad and a fourth electrode pad formed directly below the second optoelectronic unit;
a submount upon which the first encapsulated LED unit and the second encapsulated LED unit are located, wherein the first electrode, the second electrode, the third electrode, and the fourth electrode face the submount;
a first pin formed below the first electrode pad, and electrically connected to the first electrode pad; and
a second pin formed below the second electrode pad and electrically connected to the second electrode pad, wherein the first pin is connected to the submount; and a transparent structure located on and covering the non-transparent fence, the first optoelectronic unit, the first pin, and the second pin.

Allowance
Claim 1 has been allowed.
Claims 3, 5-7, 9-14, and 16-17 have been allowed by virtue of dependency on claims 1.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1,Prior art of record Medendrop JR. et al. (US 2008/0290353, hereinafter Medendrop) and Chen et al. (US 2007/0252167) does not disclose or render obvious the limitation including “  a first encapsulated light-emitting diode (LED) unit comprising a first optoelectronic unit and, a first electrode pad and a second electrode pad which are formed directly below the first optoelectronic unit; a non- transparent fence surrounding the first optoelectronic unit; a second encapsulated LED unit having a second optoelectronic unit, and a third electrode pad and a fourth electrode pad formed directly below the second optoelectronic unit; a submount upon which the first encapsulated LED unit and the second encapsulated LED unit are located, wherein the first electrode, the second electrode, the third electrode, and the fourth electrode face the submount; a first pin formed below the first electrode pad, and electrically connected to the first electrode pad; and a second pin formed below the second electrode pad and electrically connected to the second electrode pad, wherein the first pin is connected to the submount; and a transparent structure located on and covering the non-transparent fence, the first optoelectronic unit, the first pin, and the second pin” in combination with all other limitations and when considered as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816